Marshall, Justice.
We granted certiorari in the present case to determine the following question: In a condemnation case in which the jury is unable to agree on whether the condemnee is entitled to recover the expenses of litigation, including attorney fees (see White v. Ga. Power Co., 237 Ga. 341 (227 SE2d 385) (1976)), is the trial court authorized to grant the condemnee’s motion for judgment *22notwithstanding the mistrial? The Court of Appeals concluded that the trial court was so authorized, and the judgment awarding the condemnee litigation expenses and attorney fees was affirmed. Under DeKalb County v. Trustees &c. Elks, 242 Ga. 707 (1978), which overrules White, we reverse.
Argued November 13, 1978 —
Decided January 24, 1979.
ArthurK. Bolton, Attorney General, G. Robert Oliver, Deputy Assistant Attorney General, for appellant.
Kutak, Rock & Huie, Charles N. Pursley, Jr., for appellees.

Judgment reversed.


All the Justices concur, except Nichols, C. J., and Hill, J., who concur in the judgment only.